Title: To Thomas Jefferson from Henry Dearborn, [22 April 1802]
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir	
              [22 Apr. 1802]
            The claims in favour of the State of Virginia for guarding the public stores belonging the United States, at Manchester and New London, as transmited by Govr. Munro, are as follows,
            viz. for guarding stores at Manchester, in
            
              
                the months of Septr. & Octobr. 1800.
                
                $543.44
              
              
                for Do. at New London prior to the 15th. of April 1801
                }
                 410.83
              
              
                for Do. at New London subsequent to the 15th. of April
                }
                1259. 2
              
            
            H. Dearborn
          